PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Francesco Viola, et al.
Application No. 16/206,155
Filed: March 21, 2019
Attorney Docket No. 10114-005US2
For: HEMOSTATIC PARAMETER DISPLAY
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 23, 2022, in response to the decision mailed May 23, 2022, dismissing the original petition to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed December 9, 2021. The issue fee was timely paid on March 9, 2022. Accordingly, the application became abandoned on March 10, 2022.  A Notice of Abandonment was mailed March 14, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the substitute statement in lieu of the inventor’s oath or declaration, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay-. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning this application should be directed to the Office of Data Management


/APRIL M WISE/Paralegal Specialist, Office of Petitions